DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is written in response to the Applicants Remarks filed 5/6/22.  Claims 1, 3-21 are pending.  Claims 16-21 are new.
Withdrawn Rejections
The 103(a) rejections of claims 1-11 under Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Singh et al. “Recovery of Acetic Acid by Reactive Distillation…”  vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind have been withdrawn due to the amendments to the claims.
The 103 (a) rejections of claims 12 and 15 over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Singh et al. “Recovery of Acetic Acid by Reactive Distillation…”  vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind., and Bernaert et al. (US 2013/0029007) have been withdrawn due to the amendments to the claims.
The 103(a) rejections of claims 13 and 14 over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579), Singh et al. “Recovery of Acetic Acid by Reactive Distillation…” vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind., and Bernaert et al. (US 2013/0029007) as applied to claim 12 above and in further view of Myers et al. (US 6,194,020) have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 regarding the steps of separately processing the phases are confusing.  The claims recites that this position comprises steps (i), (ii), or (iii).  The claim indicated comprising more than one step by stating “steps” but then the claim goes on to state that (iii) is a combination of (i) and (ii).   It appears that a Markush Grouping may have been intended but as written it appears that (i) and (ii) would already be required to be together .  The claim as written in confusing.  The Examiner has interpreted the claim as requiring both steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Singh et al. “Recovery of Acetic Acid by Reactive Distillation…”  vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind and Kim et al. KR 100813176  Machine Translation 2008.
Regarding Claims 1 and 10, 16-18:  Hühn discloses a method of processing fermented cocoa beans by adding water to fermented cocoa beans to form a suspension, wet grinding the suspension, heating cocoa bean water suspension to 70°C or less, and separating the suspension into three phases [pgs. 5 and 10].  Hühn discloses that the three phases are water phase, a fat phase, and a solid phase [pg. 5].  Hühn discloses removal of flavor compounds from the water phase using reverse distillation [pg. 4].  Hühn discloses that the solids can be dried to obtain the cocoa solids [pg. 10].  Hühn discloses obtaining cocoa butter from the fat phase/light phase [pg. 10].  Hühn discloses obtaining polyphenols from the water phase/heavy phase [pg. 10].  Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.  
Hühn does not explicitly disclose that the distillation removes acetic acid.  However, Biehl teaches that acetic acid can be removed from cocoa beans by distillation or by addition of water [0044; claim 10].
Huhn does not disclose extractive distillation, reactive distillation, extraction, emulsion-type liquid membrane processes, salting out or combinations thereof.
Hun does not disclose neutralization of the acetic acid.
Singh discloses using reactive distillation to recover acetic acid [abstract].  Singh discloses that reactive distillation is more cost effective than normal distillation in removing acetic acid [pg. 9196 “Introduction”, pg. 9204, “Conclusion”].
Kim discloses neutralizing acetic acid in cocoa [page 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the distillation method of Huhn of Singh since Singh discloses that ordinary distillation can be expensive especially in aqueous solutions and Singh provides a more cost effective alternative to normal distillation.  
Further it would have been obvious to modify the method of Huhn to neutralize the acetic acid as in Kim on order to produce a milder/less acidic product in the water phase.
Regarding Claim 2:  Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.
Regarding Claims 3 and 4:  Hühn discloses as discussed above in claim 1.  Hühn discloses that the water phase can be further subjected to concentration to obtain polyphenols and aroma [pg. 10].
Although Hühn does not explicitly disclose that acetic acid is removed prior to or during the concentration step, as discussed above Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.  Further, Hühn does subject the water phase to a concentration step which would remove acetic acid as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since Hühn discloses the same treatment and the same substrate it would have been obvious that the acetic acid would have been removed.
Regarding Claim 5:  Hühn discloses as discussed above in claim 1.  Hühn discloses that the solid and the water phases can be further subjected to concentration to obtain polyphenols and aroma [pgs. 5 and 10].
Regarding Claims 6 and 7:  Hühn discloses as discussed above in claim 1.  Hühn discloses drying the solids after separating the different phases and using a drum dryer obtaining aroma and solids/powder [pgs. 10 and 14].  
Regarding Claim 8:  Hühn discloses as discussed above in claim 1.  Hühn discloses using a drum dryer which is known in the art to contain a rotating/mixing element [pgs. 10 and 14].  The determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method.  The products resulting from the process of Hühn, are the same or substantially the same as the products obtained from the instant process and therefore do not depend upon the apparatus of claim 8.
Regarding Claim 9:  Hühn discloses as discussed above in claim 1.  Hühn discloses processing without the use of non-water solvents [claim 26].
Regarding Claim 11:  Hühn discloses a chocolate kit containing cocoa butter, cocoa powder, aroma, polyphenol [pg. 8].  The types and amounts of cocoa aroma would have been expected to be as recited in claim 11.  Since the process of Huhn results in the same product it would have been obvious that the chemical composition would have been the same or substantially similar.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 12 and 15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Singh et al. “Recovery of Acetic Acid by Reactive Distillation…”  vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind., Bernaert et al. (US 2013/0029007), and Kim et al. KR 100813176  Machine Translation 2008.
Regarding Claims 12 and 15, 19-21:  Hühn discloses a method of processing fermented cocoa beans by adding water to fermented cocoa beans to form a suspension, wet grinding the suspension, heating cocoa bean water suspension to 70°C or less, and separating the suspension into three phases [pgs. 5 and 10].  Hühn discloses that the three phases are water phase, a fat phase, and a solid phase [pg. 5].  Hühn discloses that the solids can be dried to obtain the cocoa solids [pg. 10].  Hühn discloses obtaining cocoa butter from the fat phase/light phase [pg. 10].  Hühn discloses obtaining polyphenols from the water phase/heavy phase [pg. 10].  Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.  Hühn discloses conching [pg. 14].  Huhn discloses the production of chocolate kits [pg. 8].
Hühn does not explicitly disclose that the distillation removes acetic acid.  However, Biehl teaches that acetic acid can be removed from cocoa beans by distillation or by addition of water [0044; claim 10].
Hun does not disclose neutralization of the acetic acid.
Huhn does not disclose extractive distillation, reactive distillation, extraction, emulsion-type liquid membrane processes, salting out or combinations thereof.
Hühn does not explicitly disclose recombining cocoa aroma extract with cocoa butter.
Hühn does not explicitly disclose mixing the recombined extracts with cocoa powder extract, polyphenolic powder or milk powder.
Singh discloses using reactive distillation to recover acetic acid [abstract].  Singh discloses that reactive distillation is more cost effective than normal distillation in removing acetic acid [pg. 9196 “Introduction”, pg. 9204, “Conclusion”].
Bernaert discloses mixing cocoa butter and cocoa extract and also combining cocoa powder [0110].
Kim discloses neutralizing acetic acid in cocoa [page 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the distillation method of Huhn of Singh since Singh discloses that ordinary distillation can be expensive especially in aqueous solutions and Singh provides a more cost effective alternative to normal distillation.  
Further, it would have been obvious to one of ordinary skill in the art to modify the method of Hühn to include a step of mixing cocoa butter and cocoa extract and cocoa powder as in Bernaert in order to make an edible chocolate or cocoa product.
Further it would have been obvious to modify the method of Huhn to neutralize the acetic acid as in Kim on order to produce a milder/less acidic product in the water phase.
Regarding claim 15, the types and amounts of cocoa aroma would have been expected to be as recited in claim 15. Since the process of Huhn results in the same product it would have been obvious that the chemical composition would have been the same or substantially similar. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579), Singh et al. “Recovery of Acetic Acid by Reactive Distillation…” vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind., Bernaert et al. (US 2013/0029007), and Kim et al. KR 100813176  Machine Translation 2008 as applied to claim 12 above and in further view of Myers et al. (US 6,194,020).
Regarding Claim 13:  Hühn discloses as discussed above in claim 12.  Hühn does not disclose wherein the recombined extracts are mixed with at least said polyphenolic powder extract.
Myers discloses adding cocoa polyphenols to confectionary or chocolates [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Hühn to include adding cocoa polyphenols as in Myers in order to enhance the levels of polyphenols in the food product [col. 2, lines 57-67].
Regarding Claim 14:  Hühn discloses as discussed above in claim 13.  Hühn discloses adding sugar, sugar solution with extracted cocoa solids and before conching [pg. 10; pg. 14].
Response to Arguments
The 103(a) rejections of claims 1-11 under Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Singh et al. “Recovery of Acetic Acid by Reactive Distillation…”  vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind have been withdrawn due to the amendments to the claims.
The 103 (a) rejections of claims 12 and 15 over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Singh et al. “Recovery of Acetic Acid by Reactive Distillation…”  vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind., and Bernaert et al. (US 2013/0029007) have been withdrawn due to the amendments to the claims.
The 103(a) rejections of claims 13 and 14 over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579), Singh et al. “Recovery of Acetic Acid by Reactive Distillation…” vol. 46 pages 9196-9204 2007 Ind. Eng. Chem. Ind., and Bernaert et al. (US 2013/0029007) as applied to claim 12 above and in further view of Myers et al. (US 6,194,020) have been withdrawn due to the amendments to the claims.
The Applicants assert that the Examiner motivation to modify the distillation of Hühn for the distillation method of Singh in order to save costs was a “leap in attempting to support an obviousness rejection”.  The Applicants assert that Singh only had a two component system ( water and acetic acid) as opposed to the cocoa water phase of Hühn and Biehl which was more complex.  The Applicants assert that one of ordinary skill would have utilized conventional distillation instead of reactive distillation.  The Applicants also assert that the Examiner’s rejection is hindsight reasoning
The Examiner disagrees with the Applicants assertions.  Cost savings or effectiveness is an important part in determining best experimental methods.  It is known and disclosed that distillation removes acetic acid.  However Singh disclosed reactive distillation as a cost effective form.  Further, it is not seen how the constituents in the water phase of Hühn would make Singh, which discusses water and acetic acid, inapplicable.  Without more, the statement is seen as an attorney argument.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793